NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                               _______________

                               Nos. 20-2765 & 20-2766
                                 _______________

                           UNITED STATES OF AMERICA

                                            v.

                                   TRUMAN JONES,
                                                          Appellant
                                    _______________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                      (D.C. Nos. 3:16-cr-00127 & 3:19-cr-00160)
    District Judge: Honorable A. Richard Caputo & Honorable Malachy E. Mannion
                                   _______________

                                   Argued: July 7, 2021

               Before: AMBRO, JORDAN, and BIBAS, Circuit Judges

                              (Filed: September 10, 2021)
                                   _______________



Richard Coughlin                                 [ARGUED]
Federal Public Defender’s Office
800–840 Cooper Street, Suite 350
Camden, NJ 08102
   Counsel for Appellant

Bruce D. Brandler
Alisan V. Martin                                 [ARGUED]
United States Attorney’s Office
240 West Third Street, Suite 316
Williamsport, PA 17701
Phillip J. Caraballo-Garrison
United States Attorney’s Office
235 North Washington Avenue, Suite 311
Scranton, PA 18503

    Counsel for Appellee

                                      ______________

                                        OPINION*
                                     _______________

BIBAS, Circuit Judge.

    A criminal defendant may not delay his trial and then complain that it took too long.

Truman Jones is no exception. He did wait years for his trial. But because he contributed

to much of the delay, did not complain until the last minute, and suffered no concrete harm,

we will affirm his conviction. And because there were no errors with his sentence, we will

affirm that too.

                                      I. BACKGROUND

    The police caught Jones running a large drug ring from his apartment. Their search

revealed a drug dealer’s stash: guns, cash, and heroin. They arrested Jones, who immedi-

ately confessed.

    Though his confession was speedy, his trial was not. First, there were years of pretrial

litigation. Five codefendants pleaded guilty. Jones and his codefendants filed plenty of mo-

tions. And the government moved for continuances; Jones agreed to many of them. Even-

tually, trial was scheduled for more than three years after his arrest.



*
  This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.

                                              2
   A week and a half before trial, Jones moved to dismiss based on the Speedy Trial Act.

The District Court agreed but dismissed without prejudice. The government immediately

filed a new complaint and then reindicted him on the same charges.

   Though Jones again and again moved to dismiss on speedy-trial grounds (both statutory

and constitutional), the District Court denied these motions. Nearly four years after his

arrest, Jones was tried and convicted of drug and gun crimes. Plus, the court gave him a

longer sentence for being an “organizer or leader” of an extensive criminal enterprise and

for maintaining an apartment to distribute drugs.

   On appeal, Jones argues that the District Court should have dismissed his case with

prejudice, based on both the Act and the Sixth Amendment’s Speedy Trial Clause. He also

challenges his sentence enhancements.

                  II. JONES SUFFERED NO SPEEDY-TRIAL VIOLATION

   A. Under the Act, the District Court properly dismissed without prejudice

   The Act requires courts to try federal defendants within seventy days of their indict-

ment. 18 U.S.C. § 3161(c)(1). Because Jones waited far longer than that, the District Court

dismissed. But it exercised its discretion to dismiss without prejudice, so that he could be

reindicted. § 3162(a)(2). Jones challenges this.

   We review the District Court’s factual findings for clear error and its decision for abuse

of discretion. United States v. Stevenson, 832 F.3d 412, 419 n.3 (3d Cir. 2016). We ask

whether “the [court’s] judgment is supported … [by] the factors identified in the statute.”

United States v. Taylor, 487 U.S. 326, 337 (1988). Those three factors are the crime’s




                                              3
seriousness, the case’s facts and circumstances, and the impact of a retrial on administering

justice. § 3162(a)(2). All three factors support the District Court’s exercise of its discretion.

   1. The seriousness of the crime. As Jones concedes, both heroin and gun charges count

as serious. Reply Br. 3; Stevenson, 832 F.3d at 420.

   2. The facts and circumstances of the case. Governmental misconduct (like intentional

delay or a pattern of neglect) can justify dismissal with prejudice. Stevenson, 832 F.3d at

420–21; see Taylor, 487 U.S. at 339. Here, the District Court reasonably found that the

delay stemmed not from “[g]overnment misconduct,” but rather “a confusing docket.”

App. 195. Much of the delay was due to plea negotiations, motions about counsel, and

government continuances to which Jones’s lawyer agreed. None of this reflects “bad faith”

or intentional delay to “gain some tactical advantage.” Stevenson, 832 F.3d at 420.

   To try to get around the lack of neglect in his case, Jones argues that there is a pattern

of neglect in the Middle District of Pennsylvania. But the statute does not tell courts to

consider the facts and circumstances in the district. Instead, courts must look at “the facts

and circumstances of the case which led to the dismissal.” § 3162(a)(2) (emphasis added).

   3. The administration of justice. Jones loses on this factor too, because the delay did

not hurt him. To show “actual prejudice” (the “main consideration[ ]” under this prong), he

must prove that the delay “undermined his ability to prepare for trial” or gave the govern-

ment some other advantage. Stevenson, 832 F.3d at 422 (internal quotation marks omitted).

He has not. The only fact he cites is that a witness died before trial. Yet the witness died

just two months after the indictment, well before the speedy-trial clock ran out. Even if the

government had tried Jones quickly, he would not have been able to call that witness.


                                               4
    Unable to specify harm to his defense, Jones argues that prolonged pretrial detention is

inherently prejudicial. That is true, but not enough. He does not show that the delay hurt

his trial preparation or unduly restricted his freedom. See Taylor, 487 U.S. at 340. He offers

no evidence that the wait “disrupt[ed] his employment, drain[ed] his financial resources,

curtail[ed] his associations, [or] subject[ed] him to public obloquy.” Id. (quoting Barker v.

Wingo, 407 U.S. 514, 537 (1972) (White, J., concurring)). Besides, Jones’s lawyer agreed

to many of the continuances. That suggests that the delay may have helped him prepare for

trial.

    Finally, Jones argued that the District Court should have considered the extent of the

violation. Jones objects that it stopped counting after the seventy-day clock ran out. He is

right that the court should have finished its count; the length of delay is relevant to preju-

dice. Taylor, 487 U.S. at 340–41. But the error was harmless. Jones still cannot show prej-

udice. Thus, having reviewed the statutory factors, we see no abuse of discretion.

    B. Jones’s constitutional speedy-trial right was not violated either

    Jones raises not only a statutory speedy trial claim but also a constitutional one. The

District Court rejected this argument, and so will we. We review the District Court’s factual

findings for clear error and its ultimate legal conclusion de novo. United States v. Battis,

589 F.3d 673, 677 (3d Cir. 2009).

    Because Jones had to wait nearly four years for trial, we must scrutinize the delay.

Hakeem v. Beyer, 990 F.2d 750, 760 (3d Cir. 1993). To do that, we balance the length of

delay, the reasons for the delay, the prejudice to Jones, and how urgently he asserted his

speedy-trial right. Barker, 407 U.S. at 530–33.


                                              5
   The four Barker factors do not support dismissal. On the one hand, Jones’s long wait

cuts strongly in his favor. Battis, 589 F.3d at 679. On the other hand, Jones dragged his

feet. He waited more than three years after his arrest to assert his right only “on the eve of

trial.” App. 280.

   Nor is the government more to blame than Jones. The delay was caused by reasonable

requests by both sides for more time, Jones’s and his codefendants’ motions, long pretrial

negotiations, and various defendants’ disagreements with their lawyers.

   Finally, the prejudice to Jones was slight. True, a three-year delay is presumptively

prejudicial. Battis, 589 F.3d at 682. But the presumption is offset by Jones’s “acqui-

esce[nce] in the delay,” as he agreed to many of the government’s continuances. Id. And

Jones cannot point to a single way in which the delay concretely harmed his trial prepara-

tion. In Barker, even though the five-year wait for trial was “extraordinary,” the “prejudice

was minimal” because Barker had “acquiesced” in the delay and none of his “witnesses …

became unavailable” in the meantime. 407 U.S. at 533–35. So too here. On balance, the

Barker factors do not favor dismissal.

                    III. BOTH SENTENCE ENHANCEMENTS WERE PROPER

   We review the District Court’s reading of the Sentencing Guidelines de novo and its

findings of fact for clear error. United States v. Zabielski, 711 F.3d 381, 386 (3d Cir. 2013).

We review its application of the Guidelines to the facts for abuse of discretion. United

States v. Thung Van Huynh, 884 F.3d 160, 165 (3d Cir. 2018). Under these standards, the

District Court properly applied both sentencing enhancements.




                                              6
   A. Jones “maintain[ed] a premises” to distribute drugs

   Because Jones sold heroin from his apartment, the District Court enhanced his sentence

by two levels for “maintain[ing] a premises for the purpose of … distributing a controlled

substance.” U.S.S.G. § 2D1.1(b)(12). Jones argues that because he also slept in his drug

den, dealing was not the only purpose for which he maintained it.

   But the Guideline’s text forecloses his argument. The Commission required not that

drug dealing be “the sole purpose,” but just “the purpose.” That means that “[t]he actor’s

purpose must be more than merely incidental. But it need not be his sole purpose.” United

States v. Safehouse, 985 F.3d 225, 237 (3d Cir. 2021) (citation and internal quotation marks

omitted). Because Jones kept an apartment to deal drugs, his argument fails.

   B. Jones was an “organizer or leader” of an extensive drug ring

   Though Jones admits that he was involved in an “extensive” drug ring, he claims that

he was not an “organizer or leader” of it. U.S.S.G. § 3B1.1(a). Because this enhancement

is a “fact-driven test,” we review for clear error. Thung Van Huynh, 884 F.3d at 165.

   The District Court did not err. Jones was running an extensive drug ring: Drugs bearing

his stamp were found at various times and places in the hands of different dealers. He

oversaw the ring’s finances, fronted drugs to other dealers, kept track of their debts in a

ledger, and demanded repayment. He also stored the drugs in his stash house. And he some-

times sent out other gang members as drug couriers.

   All of this suggests that Jones’s ring was not just a loose, casual cluster of occasional

traders, but a vertically integrated firm. We should not easily disturb a district court’s find-

ing of fact. United States v. U. S. Gypsum Co., 333 U.S. 364, 395 (1948). On our deferential


                                               7
review, the record confirms that Jones “exercised some degree of control over others.”

United States v. Helbling, 209 F.3d 226, 243 (3d Cir. 2000) (internal quotation marks omit-

ted). So the enhancement was proper.

                                         *****

   Although Jones had to wait almost four years for his day in court, he acquiesced in

much of the delay and suffered no prejudice. And because he ran a drug den and controlled

a drug ring, the District Court rightly enhanced his sentence. We will thus affirm.




                                             8